Considerando que el remedio especial de nombramiento de receiver por su drástica naturaleza sólo procede en circunstancias verdadera-mente extraordinarias cuando no baya otro remedio adecuado a que pueda acudirse con el mismo resultado, y considerando que el recurso de injunction ofrece un remedio adecuado y eficaz, sin necesidad de violentar los derechos de los demandados, no encontrarnos que el juez inferior cometiera error al denegar el nombramiento de receiver solicitado por los peticionarios, y por consiguiente no ha lugar al auto de certiorari interesado.